                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLES N. DUNGAN,                       )
                                         )
                     Plaintiff,          )
                                         )
v.                                       )              CIV-18-1038-R
                                         )
DEPARTMENT OF VETERANS                   )
AFFAIRS,                                 )
                                         )
                     Defendant.          )

                                        ORDER

      Before the Court is Plaintiff’s Application to Proceed in District Court without

Prepaying of Fees or Costs (Doc. No. 2) and supplementary materials (Doc. No. 6). The

Court referred the issue to Magistrate Judge Suzanne Mitchell for preliminary review and

on January 31, 2019, Judge Mitchell recommended that the motion be denied and that

Plaintiff be ordered to pay a $50.00 partial filing fee within twenty-one days of any Order

adopting the Report and Recommendation. She further recommended that Petitioner be

ordered to pay $50.00 per month every month thereafter until the $400.00 fee is fully paid.

The Report and Recommendation set a deadline for objections of February 21, 2019. As

of this date Plaintiff has not objected to the Report and Recommendation. Despite the

absence of an objection, the Court has reviewed Plaintiff’s submissions and conducted a

de novo review and concludes that Plaintiff is not entitled to proceed without prepayment.

Although Plaintiff lacks vast financial resources, according to his submissions his monthly

income exceeds his expenses and the undersigned finds that requiring Plaintiff to pay

$50.00 per month for eight months is appropriate given his financial circumstances.
Accordingly, the Report and Recommendation is hereby ADOPTED and the Application

to Proceed is DENIED. Plaintiff shall tender $50.00 to the Court within twenty-one days

of entry of this Order. Failure to provide payment shall result in dismissal of this action

without prejudice, without further notice.

       IT IS SO ORDERED this 26th day of February 2019.




                                             2
